Citation Nr: 1414386	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  07-28 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel







INTRODUCTION

The Veteran served on active duty from August 1966 to July 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to a TDIU. A timely appeal was perfected from that decision. 

An informal conference on this matter was held before a Decision Review Officer on July 8, 2008.  The conference report has been associated with the file. 

In March 2011, the Board remanded the appeal for additional development. 

The Board denied the claim in March 2013.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  Before the Court issued a decision, the Veteran and the Secretary of VA filed a Joint Motion for Remand (Joint Motion) to vacate the March 2013 Board denial and remand the case to the Board for compliance with the instructions.  The Court granted the Joint Motion in October 2013. 

In February 2014, the Veteran's representative submitted additional arguments and medical evidence with a waiver of review by the agency of original jurisdiction (AOJ).  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  It includes updated VA treatment records through May 2012.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

An additional medical opinion is necessary with consideration to all of the Veteran's service connected disabilities and the February 2014 private vocational assessment.  Although the February 2014 vocational assessment reflected a favorable opinion, the report was based upon a phone interview with the Veteran.  The vocational consultant did not have an opportunity to perform a contemporaneous clinical examination and assess the Veteran's reports in light of objective clinical observations.  Updated VA treatment records are also needed.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate all VA treatment records for the Veteran beginning in May 2012.   

2.  After associating all updated medical records with the claims folder, contact the April 2011 VA TDIU examiner for an addendum medical opinion.   If he is unavailable, contact a suitably qualified examiner.  The claims folder, a copy of the remand and any pertinent documents in the Virtual VA or VBMS efolders must be available and reviewed by the examiner.  (If a clinical examination is deemed necessary, this must also be scheduled).

The examiner must note that the Veteran is service connected for the following disabilities: diabetes mellitus, Type II, peripheral neuropathy for all extremities, hypertension, residuals of a left hand laceration, cataracts and diabetic retinopathy, erectile dysfunction, tinnitus, and bilateral hearing loss.  

The examiner is asked to opine on whether the Veteran's service connected disabilities (diabetes mellitus, Type II, peripheral neuropathy for all extremities, hypertension, residuals of a left hand laceration, cataracts and diabetic retinopathy, erectile dysfunction, tinnitus, and bilateral hearing loss), alone and without consideration to non-service connected disabilities, are more likely than not (i.e. 50 percent probability or greater) productive of unemployability consistent with the Veteran's high school education and occupational experience as a carpet installation laborer.  

The examiner must specifically consider and discuss the February 2014 vocational consultant's assessment.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The RO/AMC should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  Following the completion of the requested action and any additional development deemed necessary, the RO should then re-adjudicate the Veteran's TDIU claim.  If the benefits on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


